DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 26-27, 34, 37, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (2013/0095261) in view of Gross (2012/0282449).  Ahn teaches a method for making a glass pharmaceutical container comprising combining constituent elements of a glass composition ([0053]) into a glass melt ([0051]), forming the glass melt into a glass tube ([0052]), and re-forming the glass tube into a pharmaceutical container ([0098]), which would naturally have an interior surface and an exterior surface. Ahn further teaches the composition of the glass essential ensures a glass pharmaceutical container that does not contain a boron-rich layer when . 
In further regards to claim 21, Gross also teaches the additional step of chemical strengthening of the glass article prior to adding the coating ([0031]). Gross teaches the combination provides for a glass article that has enhanced strength as well as scratch resistance ([0007], [0010]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further employed a step of chemical strengthening of the glass pharmaceutical container of Ahn to provide added strength to the container and ensure the integrity of the pharmaceutical solution within.
Regarding claims 26, 34, and 43 Amin further teaches different attachment chemistries for the protective coating, including a coupling agent layer (i.e. SiO2 or F-SiO2) in contact with the glass exterior surface and perfluorocarbon layer in contact with the coupling agent layer ([0065]), wherein the perfluorocarbon layer is a polymer layer, as taught by Gross ([0047]).
Claims 29, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (2013/0095261) in view of Gross (2012/0282449) as applied to claims 21, 27 and 37 above, and further in view of Brix (2011/0098172).  Ahn teaches a glass composition that is essentially free of boron, but doesn’t specify a glass composition having Al2O3, alkaline earth oxides, and alkali oxides.  Brix teaches a glass composition that is also boron free and suitable for use as glass material for pharmaceutical containers ([0060]), wherein the composition comprises 66.1-72.5 mol% SiO2, 7.3-9.9 mol% Al2O3, 10.1-19.9 mol % alkaline earth oxides (MgO and CaO combined), 3.9-7.3 mol% alkali oxides (Na2O), and no SnO2 and B2O3 (table 3).  Brix teaches such a composition provides for a neutral glass that does not impart glass constituents to the solutions when the glass is used as pharmaceutical containers ([0002]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the alternative glass composition of Brix for forming pharmaceutical containers in the method of Ahn, as it provides for a boron free surface as well as neutral action when used as a pharmaceutical container. 
Claims 22-25, 30-33, 35, 39-42, 44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (2013/0095261) in view of Gross (2012/0282449) as applied to claims 21, 27 and 37 above, and further in view of Taylor (3,058,177), .
Regarding claims 35, 44, and 46, Greene further teaches subjecting the container with a liquid containing a protein to a lyophilization cycle ([0262]).  It is apparent that desired attributes of a pharmaceutical container include protected from frictive damage as well as free from bacteria pyrogens. Accordingly, it would have been 
As mentioned, Gross teaches applying a coating, such as a polymer ([0056]), to an exterior surface of a glass article, in particular glass articles with enhanced strength, to protect the glass from frictive damage. However, Gross doesn’t specify it’s endurance to processes such as dehydrogenation and lyophilization. De Rosa teaches applying a coating to strengthened glass articles to protect the glass from damage during use and handling, as damages such as chipping and abrasion has led to premature breakage (introduction). De Rosa further teaches the coating is a polyimide, and recommends a coupling agent layer for better adhesion of the coating to a glass surface (top paragraph on p. 114).    De Rosa teaches the coating was subjected to thermal cycling testing at temperature from 300°C and -15°C (analysis paragraph on p. 4) and the coating comprising a coupling agent layer and polymer performed well and endure the testing satisfactorily, thus providing for continued protection to the glass container. Since depyrogenation is performed at 250°C and lyophilization involves freeze drying, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the such coating maintain its protective properties, such as a coefficient of friction, such that it does not increase by more than 30%, after a depyrogenation process or lyophilization process, as De Rosa has demonstrated its resiliency at temperatures of 300°C and -15°C.
Claims 26, 34, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (2013/0095261) in view of Gross (2012/0282449) as applied to claims 21, 27, and 37 above, and further in view of De Rosa et al. (Scratch Resistant Polymide Coatings For Aluminosilicate Glass Surfaces, Journal of Adhesion, 2002).  As mentioned, Gross teaches applying a coating to an exterior surface of a glass article, in particular glass articles with enhanced strength, to protect the glass from frictive damage. De Rosa teaches applying a coating to strengthened glass articles to protect the glass from damage during use and handling, as damages such as chipping and abrasion has led to premature breakage (introduction). De Rosa further teaches the coating is a polyimide (a polymer), and such coatings.  Thus, the coating would comprise of a coupling agent layer in contact with the glass exterior and a polymer layer in contact with the coupling agent layer.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have similarly provided for a coating comprising a coupling agent layer and a polymer, to provide better adhesion of the polymer coating, as taught by De Rosa.
Claims 36, 45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (2013/0095261), Gross (2012/0282449), Taylor (3,058,177), Greene et al. (2013/0287755) and De Rosa et al. (Scratch Resistant Polymide Coatings For Aluminosilicate Glass Surfaces, Journal of Adhesion, 2002) as applied to claims 35, 44 and 46 above, further in view of Nagata et al. (2013/0129781).  Gross doesn’t specify specific details of the lyophilization process. Nagata teaches lyophilization can occur at temperature including -100°C and -15°C, at vacuum pressure, and for periods of time including 24 hrs ([0075]-[0078]). Accordingly, it would have been obvious to one of .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-27, 30-37, and 39-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-28, 31-32, 34-41, and 44 of copending Application No. 16/996758. Although the claims at issue are not identical, they are not patentably distinct from each other because both similarly discloses forming a glass melt into a tube, forming a pharmaceutical container from the tube, applying a coating comprising a coupling agent layer and polymer layer, the coating being less than 100 microns thick and having a coefficient of friction of less than 0.7, subjecting the container to depyrogenation at a temperature between 250°C-400°C for 30mins-72 hours, and subjecting the container to lyophilization, wherein the coefficient of friction is not increased by more than 30% after depyrogenation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments, filed Oct. 15, 2021, with respect to the rejections under De Martino have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ahn.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741